DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-7 are pending and being examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 20050160790 A1; hereinafter “Tanaka”) in view of Strunk et al (US 5492555 A; hereinafter “Strunk”).  
Regarding claim 1,Tanaka teaches an apparatus for detecting a target gas in ambient air (Tanaka; Abstract; gas chromatograph), the apparatus comprising a GC column (Tanaka; Fig. 1, 11, 12, 13, 14; gas separation column 1), a sensor located downstream of the GC column (Tanka; para [39]; Fig. 1; The detector 30), a pump (Tanka; para [4, 66]; Fig. 14; gas provided from the gas separation column 1 is detected by a detector 14), a gas storage chamber (Tanka; para [73]; Fig. 13; a bag-type tank 40) and a pneumatic circuit incorporating a valve (Tanka; para [70]; Fig. 12; a first gas flow channel 22a having a flow regulator 24a for controlling a flow amount), wherein a filter is provided to filter out any target gas present in the air entering into, or the air drawn from, the storage chamber, so as to avoid the presence 
Tanaka does not teach that the valve is operative in a first state to connect the pump to the gas storage chamber in order to store ambient air under pressure within the chamber, while trapping a sample of ambient air within an internal conduit of the valve, and in a second state to connect the gas storage chamber to the GC column to cause pressurized air drawn from the storage chamber act as a carrier gas to advance the trapped sample through the GC column and the sensor.
However, Strunk teaches an analogous art of a gas chromatography (Strunk; Abstract) comprising a valve (Strunk; col. 7, line 4; Fig. 1; four-way valve 50) wherein the valve is operative in a first state to connect the pump to the gas storage chamber in order to store ambient air under pressure within the chamber, while trapping a sample of ambient air within an internal conduit of the valve (Strunk; col. 7, lines 51-55; six-way valve 18 and four-way valve 50 are in the same positions as in the sample injection mode, but the concentrated sample is now isolated in a trapping, retaining, and transfer circuit defined by sample collection or trapping circuit 44), and in a second state to connect the gas storage chamber to the GC column to cause pressurized air drawn from the storage chamber act as a carrier gas to advance the trapped sample through the GC column and the sensor (Strunk; col. 8, lines 8-14; four-way valve 50 is manipulated to the reinjection position… Carrier gas then travels to sample collection or trapping circuit 44).  It would have been obvious to one of ordinary skill in the art to have modified the valve of Tanka to be operative in a first and second state as taught by Strunk, because Strunk teaches that the valves enables large volume samples to be injected and separated on two individual capillary columns with enhanced component resolution and method sensitivity (Strunk; col. 6, lines 18-21).
Regarding claim 2, modified Tanka teaches the apparatus as claimed in claim 1, wherein the filter is positioned in the path of the air drawn from the storage chamber (Tanka; para [39, 41, 52]; Fig. 12, 13; gas purifier 23 disposed in the gas flow channel 22).
Regarding claim 3, modified Tanaka teaches the apparatus as claimed in claim 1, wherein the gas storage chamber is a variable volume working chamber (Tanka; para [73]; bag-type tank 40 having a variable volume such as a rubberized bag).
Regarding claim 5, modified Tanaka teaches the apparatus as claimed in claim 1 (the valve of Tanka is modified to be operative in a fist and second position as taught by Strunk discussed above in claim 1), wherein the valve is a rotary 4-port two-position changeover valve (Strunk; col. 7, line 4; Fig. 1; four-way valve 50), the internal conduit being formed within the rotor to connect two of the four ports in one position of the valve and the other two ports in the other position of the valve (Strunk; col. 7, line 10-11; Fig. 2, 3; fourth four-way valve port 62, and first four-way valve passage 64 and second four-way valve passage 66; examiner indicates that the valve lines connects ports 56, 58, 60, 62 depending on the positions).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Strunk, and in further view of Anex et al (US 20070148014 A; hereinafter “Anex”). 
Regarding claim 4, modified Tanka teaches the apparatus as claimed in claim 3, with the variable volume working chamber. 
Modified Tanka does not teach the variable volume working chamber has a movable wall defined by a rolling diaphragm.
However, Anex teaches an analogous art of a variable volume working chamber (Anex; para [55]; diaphragm 82 in the first chamber 30) wherein the variable volume working chamber has a movable wall defined by a rolling diaphragm (Anex; para [67]; The diaphragm may be a ‘rolling’ type diaphragm).  It would have been obvious to a person of ordinary skill in the art before the effective filing .
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Strunk, and in further view of Ding et al (US 20060188994 A1; hereinafter “Ding”). 
Regarding claim 6, modified Tanka teaches the apparatus as claimed in claim 1, with the sensor.
Modified Tanka does not teach the sensor is a PID sensor.
However, Ding teaches an analogous art of a gas chromatography unit (Ding; para [32, 33]; Fig. 3; a gas chromatography unit 98) comprising a sensor (Ding; para [33]; Fig. 3; chemical detector 100) wherein the sensor is a PID sensor (Ding; para [33]; chemical detector 100 can be a Photo Ionization Detector “PID”).  It would have been obvious to one of ordinary skill in the art to have modified the sensor of modified Tanka to be a PID sensor as taught by Ding, because Ding teaches that PID detector does not require any combustible gas to operate, and is very sensitive to the hydrophilic test chemical (Ding; para [33]). 
Regarding claim 7, modified Tanka teaches the apparatus as claimed in claim 1, with the filter.
Modified Tanka does not teach the filter, or an additional filter, serves to remove water vapour from the air serving as the carrier gas.
However, Ding teaches an analogous art of a gas chromatography unit (Ding; para [32, 33]; Fig. 3; a gas chromatography unit 98) comprising a filter, or an additional filter (Ding; para [35]; Fig. 4; first and second regenerable filters 142 and 144), serves to remove water vapour from the air serving as the carrier gas (Ding; para [35]; hydrophobic adsorbent layer, such as coconut-shell carbon, which adsorbs chemical impurities, and a hydrophilic adsorbent layer, such as silica gel, which adsorbs water vapor).  It would have been obvious to one of ordinary skill in the art to have modified the filter of modified Tanka to remove water vapour as taught by Ding, because Ding that it greatly reduces the possibility of water condensing in transfer lines (Ding; para [38]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798